Citation Nr: 0925357	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-24 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ear hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1964 until March 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.


FINDINGS OF FACT

1.  Left hear hearing loss disability is attributable to 
service.

2.  Tinnitus was not manifest during service and is not 
attributable to service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was incurred in service. 
38 U.S.C.A §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303 (2008).

2.  Tinnitus was not incurred in or aggravated during 
service. 38 U.S.C.A §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in January 2006 and July 2006 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claims were readjudicated with the issuance of a 
supplemental statement of the case in November 2006.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records have been obtained. 
Evidence from private and VA medical treatment has also been 
associated with the record.  Furthermore, the Veteran was 
afforded a VA examination in February 2007, which was then 
amended in December 2008.  The examiner, who conducted the 
examination and filed the addendum, was provided the c-file 
for review, took down the Veteran's history, and conducted a 
physical examination of the Veteran.  It is also noted that 
the examiner was a specialist. Upon completing his 
examination, he considered the lay evidence, laid a factual 
foundation, and reached a conclusion based on his examination 
that is consistent with the record.  The examination is found 
to be adequate.

Finally, the Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

After consideration, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case. No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board 
has carefully considered such statements and concludes that 
no available outstanding evidence has been identified.  The 
Board has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable laws and regulations

The Veteran is claiming entitlement to service connection for 
a left ear hearing loss disability and for tinnitus.  
Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, __ F.3d __ (C.A. Fed. 2009) 
(March 5, 2009).  The absence of any one element will result 
in the denial of service connection. Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disability was incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

Left ear hearing loss disability

Before proceeding with an analysis and discussion of the 
claim, the Board notes that prior to November 1967, 
audiometric results were reported in standards set forth by 
the American Standards Association (ASA). Those are the 
figures appear on the left in the following analysis and are 
not in parentheses. Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI). In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures in parentheses.

The Veteran contends to have suffered left ear hearing loss 
during active service.  Specifically, he stated in August 
2006 that he believes noise exposure during service, as part 
of the Pistol Team in Guantanamo Bay, Cuba, caused his 
hearing to degrade.

In evaluating the claim, the Veteran's service treatment 
records have been reviewed.  Such records reflect 
audiological testing conducted at induction, in May 1964, 
which revealed pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0 (15)
0 (10)
-5 (5)
Not 
tested
5 (10)



At enlistment the Veteran reported no history of ear trouble 
and the medical examination indicated normal ears and ear 
drums.

On an audiological evaluation in June 1964, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15 (30)
0 (10)
5 (15)
10 (20)
0 (5)

On an audiological evaluation in May 1966, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)

In May 1967 the Veteran had a medical examination which 
revealed normal ears and ear drums.  Additionally, auditory 
acuity was 15/15 in the left ear.  In January 1973, the 
Veteran reported left ear congestion without complaints of 
pain.  At the time he stated that both ears had itched for 
the preceding two to three months and that he had a history 
of heavy wax buildup in both ears.  He was diagnosed with wax 
buildup and told to irrigate his ears with hydrogen peroxide.  
At separation in February 1973, the Veteran's ears and ear 
drums were normal.  On audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
(15)
(15)
(15)
(10)
(30)

Based on the foregoing, the service treatment records show 
varying degrees of acute left ear hearing degradation during 
active duty.

Following separation from active service in March 1973, the 
evidence first shows treatment of the left ear in November 
2005 when the Veteran reported wax build up in his ears.  He 
was given instructions to use carbamide peroxide with 
hydrogen peroxide in his ears.  In November 2005 the Veteran 
also reported bumping into a door while cleaning his left ear 
with a q-tip.  The q-tip pushed farther into the Veteran's 
ear canal and he noted a 50 percent reduction in hearing 
along with bleeding for three days.  It was later confirmed 
that the Veteran had punctured his tympanic membrane.  
Bleeding had ceased, there was no drainage but hearing was 
decreased by rubbing finger and watch click.  In December 
2005 the Veteran reported having difficulty hearing 
conversations and indicated persistent drainage in his left 
ear.  Also in December 2005 an examination of the Veteran's 
ears revealed that he has extremely small ear canals, beyond 
this, however, the Veteran's eardrums were normal and intact.  
The Veteran had low-grade external otitis, probably from 
multiple scratches of the ear over a period of time.

At an audiological examination in December 2005, the Veteran 
reported first experiencing hearing loss since 1966 while in 
active service.  He reported military noise exposure to 
aircraft and gunfire.  He also reported civilian noise 
exposure working as a truck driver for 11 years and also 
hunting for five years.

On the authorized audiological evaluation in December 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
(15)
(15)
(25)
(35)
(45)

These test results reveal mild high frequency sensorineural 
hearing loss above 4000 hertz and mild to severe essentially 
sensorineural hearing loss above 2000 hertz.  An unexpected 
airborne gap was found in the higher frequencies.  Speech 
discrimination abilities were excellent and tympanometry 
revealed normal middle ear pressure and mobility.

In an April 2006 VA examination, the Veteran reported hearing 
loss and difficulty understanding speech in background noise.  
He reported military noise exposure to aircraft engines and 
gunfire.  He also reported civilian noise exposure as a truck 
driver as well as noise exposure in hobbies such as gun fire 
and use of chainsaws.

On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
(20)
(15)
(25)
(35)
(45)

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  Otoscopic inspection revealed clear 
ear canals and visible tympanic membranes.  Testing in the 
left ear revealed hearing was within normal limits through 
2000 hertz, sloping from mild to severe sensorineural hearing 
loss.  Tympanometry revealed normal middle ear pressure.  The 
examiner diagnosed the Veteran with mild sloping to severe 
sensorineural hearing loss in the left ear.  After a review 
of the Veteran's c-file, the examiner concluded that the 
Veteran's current hearing loss was not related to military 
noise exposure.

In a February 2007 VA examination, the Veteran reported a 
similar history of military and civilian noise exposure.  The 
examiner noted the Veteran had no current physical ear 
problems.  On the authorized audiological evaluation pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
(20)
(20)
(30)
(40)
(45)

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  Otoscopic inspection revealed clear 
ear canals and tympanic membranes.  Examination revealed mild 
to moderately severe sensorineural loss above 2000 hertz in 
the left ear.  The examiner diagnosed the Veteran with mild 
sloping to severe sensorineural hearing loss in the left ear.  
He concluded that the Veteran's hearing loss occurred after 
service and is not related to in-service noise exposure.

In December 2008, the same examiner who had conducted the 
Veteran's February 2007 examination, attached an addendum to 
that examination.  In his addendum the examiner noted that 
the Veteran did not have hearing loss at separation but did 
have two instances of acute ear pain during service.  The 
examiner described these episodes as temporary medical 
conditions, contrasting them with the Veteran's current 
hearing loss which is sensorineural in nature.  He further 
noted that research has indicated that noise induced hearing 
loss occurs, at least to some degree, at the time of exposure 
and is not a delayed onset disability.  

The Board finds the examiner's conclusions to be of limited 
probative value as the facts which the examiner reports are 
inconsistent with the record.  Specifically, the examiner 
stated that that service treatment records showed no 
complaints of hearing loss, and yet the four auditory 
examinations detailed above clearly show varying levels of 
hearing loss during service.  In fact the examiner admits 
that at separation there was a 30 decibel threshold at 4000 
hertz in the left ear but does not adequately explain why he 
feels this does not constitute evidence of hearing loss.  
Generally the examiner's report seems to indicate that had 
hearing loss been shown in service, then the Veteran's 
current left ear hearing loss would be related to service.  
As hearing loss was shown in service, the Board concludes the 
Veteran's current hearing loss is related to service.

In considering the medical history as detailed above, the 
Board notes that the amount of time that elapsed between 
military service and first post-service treatment can be 
considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's hearing loss is found to be capable of lay 
observation and thus his statements constitute competent 
evidence. The Board must now consider the credibility of such 
evidence.  The Veteran has been consistent with his claims 
that hearing loss began in service, and this fact is 
confirmed by service treatment records.  However, the Board 
also considers the thirty-three year gap between separation 
and the Veteran's first post-service treatment.  Having 
weighed his statement, the Board finds the Veteran to be 
credible.

While the Veteran is competent to make lay observations of 
hearing loss, he is not competent to report on the etiology 
of that hearing loss.  However, the Board notes that the 
Veteran suffered from hearing loss in service and although 
the examiner's December 2008 findings that the Veteran's in 
service ear pain was likely an episode of otitis media 
related to acute pharyngitis and an episode of external 
otitis, the weight of the evidence none-the-less favors a 
finding that the Veteran's hearing loss is related to 
service.

Accordingly, service connection for a left ear hearing loss 
disability is granted.

The preponderance of the evidence supports the claim for 
service connection. As there is no approximate balance of 
positive and negative evidence, the rule affording the 
Veteran the benefit of the doubt does not apply. 38 U.S.C.A. 
§ 5107(b) (West 2002). See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). See also 38 C.F.R. § 3.102 (2008).



Tinnitus

The Veteran contends to have suffered from tinnitus during 
active service.  Specifically, he stated in August 2006 that 
he believes noise exposure during service, as part of the 
Pistol Team in Guantanamo Bay, Cuba, caused tinnitus.

In evaluating the claim, the Veteran's service treatment 
records have been reviewed.  Such records do not reflect any 
treatment or complaints of tinnitus, although the Veteran did 
have pain and congestion in his left ear with a waxy buildup 
in January 1973.  A separation examination in February 1973 
showed normal ears.  

Based on the foregoing, the service treatment records do not 
show tinnitus during active duty.  However, this does not in 
itself preclude a grant of service connection.  Again, 
service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that currently diagnosed tinnitus is 
causally related to active service, for the reasons discussed 
below.

Following separation from active service in March 1973 the 
evidence first shows complaint of tinnitus in December 2005 
when the Veteran reported experiencing a high pitched 
whistling sound in both ears.  At an audiological assessment 
in December 2005, the Veteran reported constant bilateral 
ringing since 1966 without an exact known etiology.

At a VA examination in April 2006, the Veteran claimed 
bilateral tinnitus since 1966 which he described as a high-
pitched ringing.  After reviewing the Veteran's record, and 
considering both in-service and post-service noise exposure 
(as described in the previous section), the examiner 
determined that the Veteran's tinnitus is not related to 
military service.

In February 2007 the Veteran reported for a VA examination in 
which he alleged constant bilateral tinnitus since 1966 which 
is more noticeable in quiet surroundings.  The examiner noted 
no physical ear problems.  An otoscopic inspection revealed 
clear ear canals and tympanic membranes.  Because the record 
did not reveal complaints of tinnitus during service, the 
examiner concluded that the Veteran's current tinnitus was 
likely not related to service.

In December 2008, the same examiner who had conducted the 
Veteran's February 2007 examination, attached an addendum to 
that examination at the direction of the Board.  In his 
addendum, which was sought by the Board for further 
clarification and support of the examiner's February 2007 
conclusions, the examiner noted that the Veteran did not 
report complaints of tinnitus in service or at separation.  
The examiner indicated that the Veteran's civilian history 
includes prolonged unprotected exposure to occupational and 
recreational noise for an amount of time exceeding his 
service years.  He concluded that the Veteran's tinnitus is 
not likely related to specific service conditions.

In considering the medical history, the Board notes that the 
amount of time that elapsed between military service and 
first post-service treatment can be considered as evidence 
against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  However, the Board notes that the Veteran is 
competent to give evidence about what he experienced.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation. Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Tinnitus is found to be capable of lay observation and thus 
the Veteran's statements that he has been experiencing 
ringing in his ears since 1966 constitute competent evidence.  
The Board must now consider the credibility of such evidence.  
Again, there were no in-service complaints of tinnitus and 
the Veteran's separation examination in February 1973 showed 
his ears were normal.  Moreover, the post-service record 
fails to demonstrate any reference to tinnitus for more than 
thirty years after separation from active service.  

With regard to the absence of complaints of tinnitus in 
service treatment records, in January 2006 the Veteran 
claimed that tinnitus was not a symptom which was known about 
during his periods of active service.  In August 2006 he 
stated that he was not asked about tinnitus at separation nor 
was it something that the Veteran knew to describe.  He 
further contends that the gap between separation and his 
first treatment in 2005 was due to financial hardship which 
precluded him from seeing a physician about the matter.  The 
Board notes, however, that the Veteran saw a private 
physician in November 2000 and March 2002, at which time his 
ears were noted as normal and no complaints of tinnitus were 
recorded.  The Board finds these private examinations to be 
especially probative as they were conducted before the 
Veteran's q-tip injury in November 2005 and before he filed a 
claim for compensation in December 2005.

In light of these factors, the Veteran's current statements 
to the effect that he has experienced continuous 
symptomatology since active service, are not deemed to be 
credible.  Therefore, normal in-service records are found to 
be more probative than the Veteran's recent statements.  
Accordingly, continuity of symptomatology is not established. 

In conclusion, the preponderance of the evidence is against 
the claim and service connection for tinnitus is denied. As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

1. Service connection for left ear hearing loss is granted.

2. Service connection for tinnitus is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


